DETAILED ACTION

This Office Action is a response to an application filed on 09/10/2020, in which claims 1-23 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/14/2020 and 01/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alshina (US 2015/0341661 A1).

Regarding claim 1, Alshina discloses: A method of coding video data, the method comprising: 
Modifying (see Fig. 1, pixel value of sample position is determined based on the initial pixel value and the phase shift), based on chroma phase shifts in a horizontal direction (see paragraph 131), a horizontal component of a chroma location (see paragraph 124) pointed to by a motion vector of a current block of a current picture of the video data (see paragraph 97 and 325), wherein the chroma location is in a reference picture that has a different resolution or a different chroma sampling type from the current picture (see paragraph 61 and 131, a horizontal phase shift between the low resolution chroma pixel (reference pixel in base layer) and high resolution chroma pixel is determined); 
Modifying (see Fig. 1, pixel value of sample position is determined based on the initial pixel value and the phase shift), based on chroma phase shifts in a vertical direction, a vertical component of the chroma location (see paragraph 131); 
generating, based on chroma samples of the reference picture corresponding to a modified chroma location (see paragraph 13), chroma samples of a prediction block for the current block (see paragraph 83, filter selector 12 may select different up-sampling filters based on the sampling position and a color component of a current pixel among the up-sampling filters), wherein the modified chroma location is defined by the modified horizontal and vertical components of the chroma location (see paragraph 118-119, iPhaseX is the modified horizontal location of the chroma pixels and iPhaseY is the modified vertical location of the chroma pixels); and 
the current block based on the prediction block for the current block (see paragraph 97).

Regarding claim 2, Alshina discloses: The method of claim 1, wherein the chroma phase shifts in the horizontal direction and the chroma phase shifts in the vertical direction are signaled in a parameter set (see Alshina, paragraph 10 and 14).

Regarding claim 3, Alshina discloses: The method of claim 1, wherein: 
modifying the horizontal component of the chroma location comprises: 
determining an initial horizontal component of the chroma location (see paragraph 124, determining iRefPosXX); 
determining a horizontal addition value based on the chroma phase shifts in the horizontal direction (see Alshina, paragraph 121, iAddX); and 
determining the modified horizontal component of the chroma location by adding the initial horizontal component of the chroma location and the horizontal addition value (see paragraph 119, determining iRefPos16XX), and 
modifying the vertical component of the chroma location comprises: 
determining an initial vertical component of the chroma location (see Alshina, paragraph 124, determining iRefPosXX); 
(see Alshina, paragraph 121, iAddY); and 
determining the modified vertical component of the chroma location by adding the initial vertical component of the chroma location and the vertical addition value (see Alshina, paragraph 119, determining iRefPos16YY).
 
Regarding claim 4, Alshina discloses: The method of claim 3, wherein: 
determining the horizontal addition value comprises: 
based on a horizontal scaling ratio not being equal to a lx ratio (see Alshina, paragraph 117 and 121, up-sample ratio is 2) and a chroma format indicator indicating that the reference picture is not monochrome and not coded using a 4:4:4 chroma format (see Alshina, 128, 4:2:0 format is used), setting the horizontal addition value based on the chroma phase shifts in the horizontal direction (see Alshina, paragraph 121, iAddX), and 
determining the vertical addition value comprises: 
based on a vertical scaling ratio not being equal to a lx ratio (see Alshina, paragraph 117 and 121, up-sample ratio is 2) and the chroma format indicator indicating that the reference picture is not monochrome, the reference picture is not coded using a 4:4:4 chroma format and the reference picture is not coded using the 4:2:2 chroma format (see Alshina, 128, 4:2:0 format is used), setting the vertical addition value based on the chroma phase shifts in the vertical direction (see Alshina, paragraph 121, iAddY).

Regarding claim 5, Alshina discloses: The method of claim 4, wherein: 
setting the horizontal addition value comprises multiplying the chroma phase shifts in the horizontal direction by a value equal to the horizontal scaling ratio minus (1 « 14) (see Alshina, paragraph 121, iAddX), and 
setting the vertical addition value comprises multiplying the chroma phase shifts in the vertical direction by a value equal to the vertical scaling ratio minus (1 « 14) (see Alshina, paragraph 121, iAddY).

Regarding claim 6, Alshina discloses: The method of claim 1, wherein coding comprises decoding (see Alshina, paragraph 55).

Regarding claim 7, Alshina discloses: The method of claim 6, wherein coding the current block comprises reconstructing chroma samples of the current block by adding the chroma samples of the prediction block for the current block and corresponding chroma residual samples of the current block (see Alshina, paragraph 274).

Regarding claim 8, Alshina discloses: The method of claim 1, wherein coding comprises encoding (see Alshina, paragraph 55).

Regarding claim 9, Alshina discloses: The method of claim 8, wherein coding the current block comprises generating chroma residual samples for the current block based on differences between the chroma samples of the prediction block for the (see Alshina, paragraph 239-240).

Regarding claim 10, Alshina discloses: The method of claim 1, wherein: 
modifying the horizontal component of the chroma location comprises modifying the horizontal component of the chroma location (see Alshina, paragraph 119) during a motion compensation process (see Alshina, paragraph 238), and 
modifying the vertical component of the chroma location comprises modifying the vertical component of the chroma location (see Alshina, paragraph 119) during the motion compensation process (see Alshina, paragraph 238).

Regarding claims 11-19 and 22, claims 11-19 and 22 are drawn to methods having limitations similar to the apparatus claimed in claims 1-10 treated in the above rejections.  Therefore, method claims 11-19 and 22 correspond to apparatus claims 1-10 and are rejected for the same reasons of anticipation as used above.

Regarding claim 20, *** discloses: The device of claim 11, further comprising a display configured to display decoded video data (see Alshina, paragraph 468).

Regarding claim 21, *** discloses: The device of claim 11, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (see Alshina, paragraph 468).

Regarding claim 23, claim 23 is drawn to a computer readable storage medium having limitations similar to the apparatus and method claimed in claims 1 and 11 treated in the above rejections.  Therefore, computer readable storage medium claim 23 corresponds to apparatus and method claims 1 and 11 and is rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARYAM A NASRI/Primary Examiner, Art Unit 2483